Exhibit 10.1



LOAN DOCUMENT MODIFICATION AGREEMENT



 

THIS LOAN DOCUMENT MODIFICATION AGREEMENT

(the "Modification Agreement") is made this 12th day of April, 2013, by and
among RAND WORLDWIDE, INC., a Delaware corporation, and RAND A TECHNOLOGY
CORPORATION, an Ontario corporation, and their successors and assigns
(collectively, the "Borrowers"), RAND WORLDWIDE FOREIGN HOLDINGS, INC. and RAND
WORLDWIDE SUBSIDIARY, INC., their successors and assigns (individually and
collectively referred to as the "Guarantors"), and PNC BANK, NATIONAL
ASSOCIATION (the "Lender").





RECITALS



A. The Lender has made a revolving line of credit loan (the "Loan") to the
Borrowers in the original principal amount of up to $8,000,000. The Loan was
made to the Borrowers pursuant to a Finance and Security Agreement dated
February 28, 2012 (the "Loan Agreement"). The Loan is evidenced by a Committed
Line of Credit Note dated February 28, 2012 in the original principal amount of
$8,000,000 from the Borrowers to the order of the Lender (the "Note"). The Loan
is guaranteed by Guaranty and Security Agreements dated February 28, 2012 from
the Guarantors in favor of the Lender (collectively, the "Guaranty Agreements").



B. The Note, the Loan Agreement and the Guaranty Agreements, together with all
other documents, instruments and certificates executed in connection with the
Loan, are hereafter collectively referred to as the "Loan Documents".



C. The parties hereto have agreed to extend the maturity date of the Loan as
hereinafter set forth.



WITNESSETH



NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Guarantors and the Lender do hereby agree as
follows:

1. Incorporation of Recitals; Defined Terms. The Recitals are hereby
incorporated into this Agreement. All capitalized terms used but not defined
herein shall have that meaning given to them in the Loan Agreement.



2. Modification to Loan Agreement. The Loan Agreement is hereby modified to
provide that the "Revolving Credit Expiration Date" as defined in Section 1.1 is
hereby extended from February 28, 2014 until November 30, 2014.

3. Confirmation. The Borrowers and Guarantors hereby confirm the lien, legal
operation and effect of the Loan Documents and the respective grants,
conveyances, and assignments made therein to secure the Loan, so that such Loan
Documents and the indebtedness represented thereby is neither extinguished nor
discharged but is expressly reserved and confirmed hereby. The Borrowers and
Guarantors hereby affirm and restate all covenants, representations and
warranties made by them in the Loan Documents as of the date hereof.



4. Joinder of Guarantors. The Guarantors join in this Agreement in order to
evidence their consent to the amendments set forth herein, including the
extension of the term, and the Guarantors hereby ratify and confirm all of the
terms, provisions and conditions of the Guaranty Agreements, as amended hereby,
and agree that the Guaranty Agreements, as amended hereby, remain in full force
and effect, unaffected except by the amendments set forth herein.



5. References in Loan Documents. All references in the Loan Documents to "Note",
"Loan Agreement" and "Guaranty Agreements" shall be deemed to refer to the Note,
Loan Agreement and Guaranty Agreements as defined in the Recitals hereof and as
modified above.



6. Release and Discharge. As additional consideration for the modification of
the terms of the Loan Documents as set forth herein, the Borrowers and the
Guarantors hereby release and forever discharge the Lender from all damages,
loss, claims, demands, liabilities, obligations, actions and causes of action
against the Lender in connection with the Loan of which they have knowledge as
of the date hereof.



7. No Opinion Expressed by Lender. The Lender expresses no opinion as to whether
the Loan or any of the matters or transactions contained in or provided for in
the Loan Documents will enable the Borrowers to meet their obligations under or
in connection with the Loan or the enterprise with respect to which the Loan has
been made. The risk of business failure remains exclusively with the Borrowers,
the Guarantors and any persons who may have invested in any of them.



8. Ratification of Loan Documents. Except as modified as set forth in the
preceding numbered paragraphs, all terms and provisions in the Loan Documents
are hereby ratified and confirmed and shall remain in full force and effect.



9. No Novation of Note. The Borrowers, the Guarantors and the Lender hereby
acknowledge and agree that this Modification Agreement does not constitute or
effect a novation of the Note.



10. Payment of Fees. The Borrowers and the Guarantors agree to pay all expenses
in connection with the modifications to the Loan, including the reasonable fees
of Lender's counsel.



11. Counterparts. This Modification Agreement may be executed in separate
counterparts, all of which taken together shall constitute a single original
instrument.



 

[Signatures Appear on Following Page]



 

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
under their respective seals as of the day and year first above written.



WITNESS:

BORROWERS:



RAND WORLDWIDE, INC.,

a Delaware corporation

 

By: /s/ Lawrence Rychlak (SEAL)

Lawrence Rychlak,

President

 

RAND A TECHNOLOGY CORPORATION,

an Ontario corporation

 

By: /s/ Lawrence Rychlak (SEAL)

Lawrence Rychlak,

President

 

 

 

WITNESS: GUARANTORS:

RAND WORLDWIDE FOREIGN HOLDINGS, INC.

 

By: /s/ Lawrence Rychlak (SEAL)

Lawrence Rychlak,

President

 

RAND WORLDWIDE SUBSIDIARY, INC.,

 

By: /s/ Lawrence Rychlak (SEAL)

Lawrence Rychlak,

President

 

 

 

 

 

 

 

WITNESS: LENDER

:



PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Timothy M. Naylon (SEAL)

Timothy M. Naylon,

Senior Vice President